DETAILED ACTION
This Office Action is in response to Applicants application filing received on March 29, 2021.  Claim(s) 1-12 is/are currently pending in the instant application.  The application claims foreign priority to Indian patent application IN202021031824 filed on July 24, 2020.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner acknowledges the Applicants filing of IDS references on 03/29/2020.  The references have been considered at this time.  A copy of the annotated IDS sheet is included in this correspondence.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-5, 8-9, and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 4-5, 8-9, and 12 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a method of predicting arrival time  which is a process. (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 5 and product Claim 9.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold):
receiving (302), via one or more hardware processors (104), a plurality of inputs comprising a current status of a vehicle, a target destination of the vehicle comprising a plurality of route segments associated with a trip, and an elapsed time of the vehicle from a source location of the trip to a current location of the vehicle, wherein the current status of the vehicle comprises the current location of the vehicle for a given time instance; 
fetching (304), via the one or more hardware processors (104), a plurality of trip patterns for the plurality of inputs using a historical database, wherein each trip pattern from the plurality of trip patterns is a possible closest candidate trip that runs from the current location of the vehicle to the target destination; 
extracting (306), via the one or more hardware processors (104), a plurality of temporal events, from at least one trip pattern from the plurality of trip patterns, wherein the at least one trip pattern has similarly matches with the current location of the vehicle to the target destination, wherein the plurality of temporal events comprises a trip travel time (Tp~) for a day is based on the most recent vehicle travelled during the same day of the trip and a trip travel time (Tpw) for a week is based on the plurality of vehicles travelled during a particular time interval; 
constructing (308), via the one or more hardware processors, a markov reward process model using the current location of the vehicle for the given time instance and the elapsed time of the vehicle from the source location of the trip to the current location of the vehicle; 
obtaining (310), via the one or more hardware processors (104), a plurality of nonlinear features from the plurality of temporal events and the plurality of inputs using a 3-layer feed forward multilayer network which is based on a monte carlo process; and 
dynamically predicting (312), using a trained temporal difference predictor model (TTDPM) enabled by the markov reward process model executed by the one or more hardware processors (104), the arrival time from the current location of the vehicle to the target destination based on the plurality of nonlinear features serving as an input to the trained temporal difference predictor model (TTDPM).
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes.  Receiving inputs including current location, target destination, and source location, fetching historical data, extracting temporal events, constructing a model and using a Monte Carlo process to predict travel time recites a concept performed in the human mind.  But for the “one or more hardware processors” language, the claim encompasses a user calculating the predicted arrival time of a vehicle based on current location, destination, historical data (such as construction or traffic) and route segments in his/her mind.  The mere nominal recitation of one or more generic hardware processors does not take the claim limitation out of the mental processes grouping. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concept performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The system including a memory storing instructions, one ore more communication interfaces, and one or more hardware processors in Claim 5 is just applying generic computer components to the recited abstract limitations.  The non-transitory machine-readable information storage mediums comprising one or more instructions which when executed by one or more hardware processors perform actions in Claim 9 appears to be just software.  Claims 5 and 9 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite one or more hardware processors (Claim 1) a memory, one or more communication interfaces, and one or more hardware processors (claim 5) and/or a non-transitory machine-readable information storage mediums comprising one or more instructions which when executed by one or more hardware processors perform actions (Claim 9). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 5, and 9are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0025] about implantation using general purpose or special purpose computing devices [the one or more hardware processors 104 can be implemented as one or more microprocessors, microcomputers, microcontrollers, digital signal processors, central processing units, state machines, logic circuitries, and/or any devices that manipulate signals based on operational instructions.] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 5, and 9 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 4, 8, and 12 further define the abstract idea that is present in their respective independent claims 1, 5, and 9 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 4, 8, and 12 are directed to an abstract idea.  Thus, the claims 1, 4-5, 8-9, and 12 are not patent-eligible.

Claim Objections
Claims 2-3, 6-7 and 10-11 are objected to because of the following informalities:  They are dependent on rejected claims. 


	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art generally refers to determining vehicle arrival time including associated methods and systems.
U.S. Publication 2021/0398431 A1 System and method for ride order dispatching.
U.S. Patent 11,455,578 B2 System and method for ride order dispatching and vehicle repositioning. 
	U.S. Publication 2021/0231454 A1 System and method for estimating travel time and distance.
	U.S. Publication 2021/0199449 A1 System and method for alternative destination recommendation on ridesharing platforms. 
	U.S. Publication 2019/0339087 A1 Deep reinforcement leaning for optimizing carpooling policies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        October 31, 2022.